— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Pitaro, J.), rendered February 16, 1984, convicting him of assault in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The only issue raised on appeal is whether the trial court erred in granting the People’s request to charge the jury as to assault in the second degree as a lesser included offense of the count of assault in the first degree charged in the indictment. Pursuant to CPL 300.50 (1) and (2), a trial court, upon the request of either party, is required to charge the jury as to any lesser included offense of a count charged in the indictment if " 'there is a reasonable view of the evidence which would support a finding that the defendant committed such lesser offense but did not commit the greater’ ” (People v Green, 56 NY2d 427, 430).
Upon a review of the record, we find that such a "reasonable view of the evidence” did exist, and, accordingly, hold that the Trial Judge properly charged the jury as to assault in the second degree. Thompson, J. P., Bracken, Weinstein and Kunzeman, JJ., concur.